The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on March 19, 2021, which may be
different from its entry on the record.




 IT IS SO ORDERED.

 Dated: March 19, 2021




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

 In re:                                                   )             Case No. 17-17361
                                                          )
 RICHARD M. OSBORNE,                                      )             Chapter 7
                                                          )
          Debtor.                                         )             Judge Arthur I. Harris

                                                     ORDER

          On March 18, 2021, all parties to the appeal pending as Bankruptcy

Appellate Panel No. 20-8029 filed a motion for indicative ruling under Bankruptcy

Rule 8008(a)(3) on a motion to compromise (Docket No. 1085). The Bankruptcy

Court states that it would grant the motion to compromise if the court where the

appeal is pending, the Bankruptcy Appellate Panel, remands for that purpose. The

Court directs the clerk to send a copy of this order to the Bankruptcy Appellate

Case Manager.

          IT IS SO ORDERED.




17-17361-aih        Doc 1086        FILED 03/19/21            ENTERED 03/19/21 12:42:07                     Page 1 of 1
